Conviction for felony theft; punishment, two years in the penitentiary.
We find in this record an affidavit in due form made by the appellant requesting that his appeal be dismissed. The request will be granted.
We observe that this affidavit is dated October 30, 1930, and that instead of being sent as a separate document accompanying this record, and the attention of the clerk of this court called to the fact that there is such affidavit on file, said affidavit was incorporated in the record as a part thereof, and the attention of the clerk or members of this court not called to the fact that such affidavit was filed until the case was regularly reached and submitted. The pursuing of this course has been the cause of this appellant being kept in jail at the expense of the tax payers. This case was filed in this court in November, 1930. Had our attention been called to the filing of this affidavit, the case would have been promptly acted upon, and the expense and loss of time to the appellant would have been avoided.
The appeal is dismissed.
Dismissed.
Hawkins, J., not sitting.